DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication:  Application in Continuation filed on 15 January 2020, claiming priority to U.S. Application No. 15/869,000, with a priority date of 11 January 2018.
Claim(s) 1-20 is/are pending and present for examination.  Claim(s) 1, 9, and 15 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 January 2020 and 7 February 2020 are being considered by the examiner.


Drawings
The drawings were received on 15 January 2020.  These drawings are accepted.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obvious double patenting as being unpatentable over claims 1, 2, 4, 5, 7-9, 11,-15, and 17-20 of U.S. Application No. 15/859,000. Although 

Conflicting 15/859,000
Pending 16/746,157
Differences
1. A method for presenting a user interface for a conversational system comprising:

1. A method for presenting a user interface for a conversational system comprising:

Identical

providing a unified contextual graph for use by the conversational system, the unified contextual graph comprising components based on database queries of the conversational system and a user dialog between a user and the conversational system; 
Added limitations
for each of a set of user utterances produced in a dialog 


for each of a set of user utterances produced in the dialog, determining a semantic meaning representation; 


Dropped limitations
converting the semantic meaning representations to respective sentential concept
graphs;

converting the semantic meaning representations to respective sentential concept graphs; 
Identical
consolidating a first sentential concept graph into a unified contextual graph; 


Dropped limitations

and updating the unified contextual graph based on new sentential concept graphs while the dialog with the conversational system progresses.
Identical
2. The method as recited in claim 1 further comprising updating the unified contextual graph based on semantic matching with domain knowledge stored in a database of the
conversational system.
2. The method as recited in claim 1 further comprising updating the unified contextual graph based on semantic matching with domain knowledge stored in a database of the conversational system.
Identical
3. The method as recited in claim 1, further comprising dynamically identifying content from the united contextual graph to present in a user interface.
3. The method as recited in claim 1, further comprising dynamically identifying content from the united contextual graph to present in a user interface.
Identical
4. The method as recited in claim 3, further comprising identifying concepts and
relations that are semantically related to a latest dialog activity in the dialog with the
conversational system.
4. The method as recited in claim 3, further comprising identifying concepts and relations that are semantically related to a latest dialog activity in the dialog with the conversational system.
Identical
5. The method as recited in claim 3, further comprising:

identifying concepts and relations that are semantically related in the first sentential
concept graph to concepts and relations in the unified contextual graph; and

constructing a query to a database of the conversational system according to the identified concepts and relations.
5. The method as recited in claim 3, further comprising: 

identifying concepts and relations that are semantically related in the first sentential concept graph to concepts and relations in the unified contextual graph; and 

constructing a query to a database of the conversational system according to the identified concepts and relations.
Identical
6. The method as recited in claim 3, further comprising;

identifying a set of changes to concepts, concept values and concept statuses based on
a latest user input;



identifying changes to relevant components in the unified contextual graph based on results from queries to databases of the conversational system.


identifying a set of changes to concepts, concept values and concept statuses based on a latest user input; 



identifying changes to relevant components in the unified contextual graph based on results from queries to databases of the conversational system.

7. The method as recited in claim 6, further comprising:

quantifying a set of factors associated with respective subgraphs, the set of factors
including at least one of a concept-level feature, a relation-level feature or a discourse-level
feature; and

ranking a set of subgraphs in the unified contextual graph based on the quantified
factors.
7. The method as recited in claim 1, further comprising: 

quantifying a set of factors associated with respective subgraphs of the unified contextual graph, the set of factors including at least one of a concept-level feature, a relation-level feature or a discourse-level feature; and 

ranking a set of subgraphs in the unified contextual graph based on the quantified factors.
Identical
8. The method as recited in claim 3, further comprising generating a dialog policy according to a new user intent and a historical utterance in the dialog rather than a latest utterance in the dialog.
8. The method as recited in claim 3, further comprising generating a dialog policy according to a new user intent and a historical utterance in the dialog rather than a latest utterance in the dialog.
Identical




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As per claims 1, 9, and 15, the claim(s) recite(s) “providing a unified contextual graph…”, “determining a semantic meaning representation”, “converting the semantic meaning representations” and “updating the unified contextual graph.”
The limitations directed towards “providing a unified contextual graph…”, “determining a semantic meaning representation”, “converting the semantic meaning representations” and “updating the unified contextual graph” are interpreted to be the observation or judgment about the actions the examiner has taken, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor” and 
For example, “providing” a unified contextual graph in the context of this claim encompasses the user mentally receiving an evaluating a unified contextual graph.  For example, the “determining” in the context of this claim encompasses the user mentally evaluating and identifying semantic meaning representation.  For example, “converting” in the context of this claim encompasses the user mentally evaluating and making conversions of the semantic meaning representations to sentential concept graphs. For example, “updating the unified contextual graph” in the context of this claim encompasses the user mentally making changes to the unified contextual graph with the converted sentential concept graphs.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application by additional elements. In particular, the claim recites using a processor to perform the steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of identifying changes) such that it amounts no more than mere instructions to apply the exception using a generic computer component. These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim(s) is/are not patent eligible.
As per claim 2, the limitations are directed towards updating the unified contextual graph based on semantic matching with domain knowledge stored in a database which is an additional element beyond the above identified judicial exception. These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea.

	As per claims 3, 10, and 16, the limitation directed towards “identifying content from the united contextual graph” is interpreted to be the observation or judgment about the actions the examiner has taken, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind.  Furthermore, it is noted that the limitation of “to present in a user interface” is an intended use which lack patentable weight for the purposes of the instant examination.
As per claims 4, 11, and 17, the limitations are directed towards identifying concepts and relations that are semantically related to a latest dialog activity in the dialog with the conversational system, which are interpreted to be the observation or judgment about semantic relationships. Therefore, under its broadest reasonable interpretation, the instant limitations cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “program code” and “apparatus” nothing in the claim element precludes the step from practically being performed in the mind.
As per claims 5, 12, and 18, the limitations are directed toward identifying concepts and relations and constructing a query which are interpreted to be the observation or judgment about concepts and relations. Therefore, under its broadest reasonable interpretation, the instant limitations cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “program code” and “apparatus” nothing in the claim element precludes the step from practically being performed in the mind.
As per claim 6, the limitations are directed toward “identifying” a set of changes, relevant components, and changes to relevant components, which are interpreted to be the observation or judgment about concepts and relations. Therefore, under its broadest reasonable interpretation, the instant limitations cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “program code” and “apparatus” nothing in the claim element precludes the step from practically being performed in the mind.
As per claims 7 and 13, the limitations are directed toward quantifying a set of factors, ranking a set of subgraphs, and using higher ranked subgraphs, which are interpreted to be the observation or judgment related to quantifying a set of factors and ranking. Therefore, under its broadest reasonable interpretation, the instant limitations cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “program code” and “apparatus” nothing in the claim element precludes the step from practically being performed in the mind.
As per claims 8, 14, and 20, the limitations are directed towards generating a dialog policy and using said dialog policy, which are interpreted to be the observation or judgment about user intent and utterances. Therefore, under its broadest reasonable interpretation, the instant limitations cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “program code” and “apparatus” nothing in the claim element precludes the step from practically being performed in the mind.
As per claim 19, the limitations are directed toward “identifying” relevant components and changes to relevant components, which are interpreted to be the observation or judgment about concepts and relations. Therefore, under its broadest reasonable interpretation, the instant limitations cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “program code” and “apparatus” nothing in the claim element precludes the step from practically being performed in the mind.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-12, and 14-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marin et al, USGPUB No. 2019/0034780, filed on 31 July 2017, and published on 31 January 2019.
As per independent claims 1, 9, and 15, Marin teaches:
A method for presenting a user interface for a conversational system comprising:
providing a unified contextual graph for use by the conversational system, the unified contextual graph comprising components based on database queries of the conversational system and a user dialog between a user and the conversational system {See Marin, [0026], wherein this reads over “The dynamic knowledge graph contents thus represent the conversation state at any given point in time during the processing” and “When a new conversation is started, the dynamic knowledge graph comprises a semantic representation of the input query and contextual information specific to that user is used to seed the new session.”};
for each of a set of user utterances produced in the dialog, determining a semantic meaning representation {See Marin, [0026], wherein this reads over “In some embodiments, the representation of the conversation is held in a dynamic knowledge graph that is built up from an initial state and that is updated as new information is developed.  When a new conversation is started, the dynamic knowledge graph comprises a semantic representation of the input query and contextual information specific to that user is used to seed the new session.”};
converting the semantic meaning representations to respective sentential concept graphs {See Marin, [0026], wherein this reads over “In some embodiments, the representation of the conversation is held in a dynamic knowledge graph that is built up from an initial state and that is updated as new information is developed.  When a new conversation is started, the dynamic knowledge graph comprises a semantic representation of the input query and contextual information specific to that user is used to seed the new session.”}; and 
updating the unified contextual graph based on new sentential concept graphs while the dialog with the conversational system progresses {See Marin, [0027], wherein this reads over “Returned entities can include recipes, knowledge entities that contain information such as facts, and/or structural relationships between entities.  The results (returned entities) are sent to the state tracker.  The state tracker then integrates the search results into the dynamic knowledge graph”}.
As per dependent claim 2, Marin teaches:
The method as recited in claim 1 further comprising updating the unified contextual graph based on semantic matching with domain knowledge stored in a database of the conversational system {See Marin, [0067], wherein this reads over “The dynamic knowledge graph 216 can be implemented by a Resource Description Framework (RDF) triple (RDF-triple) knowledge graph which is a purpose-built database to store and retrieve triples through semantic queries”}.
As per dependent claims 3, 10, and 16, Marin teaches:
The method as recited in claim 1, further comprising dynamically identifying content from the united contextual graph to present in a user interface {See Marin, [0027], wherein this reads over “Returned entities can include recipes, knowledge entities that contain information such as facts, and/or structural relationships between entities.  The results (returned entities) are sent to the state tracker.  The state tracker then integrates the search results into the dynamic knowledge graph”}.
As per dependent claims 4, 11, and 17, Marin teaches:
The method as recited in claim 3, further comprising identifying concepts and relations that are semantically related to a latest dialog activity in the dialog with the conversational system {See Marin, [0026], wherein this reads over “The dynamic knowledge graph contents thus represent the conversation state at any given point in time during the processing”}. 
As per dependent claim 5, 12, and 18, Marin teaches:
The method as recited in claim 3, further comprising:
{See Marin, [0088], wherein this reads over “The static knowledge graph 222 changes in two important ways.  First, the static knowledge graph 222 evolves and changes as additional knowledge is added to the graph, such as by web crawlers or other mechanisms that add knowledge to the static knowledge graph 222.  Second, the static knowledge graph 222 changes as new recipes are added thereto.  As explained above, adding new recipes to the system is a way to extend and change the functionality of the system”}; and 
constructing a query to a database of the conversational system according to the identified concepts and relations {See Marin, [0025], wherein this reads over “A semantic representation of the input is created by a language understanding model.”}.
As per dependent claims 6 and 19, Marin teaches:
The method as recited in claim 1, further comprising:
identifying a set of changes to concepts, concept values and concept statuses based on a latest user input {See Marin, [0026], wherein this reads over “When a new conversation is started, the dynamic knowledge graph comprises a semantic representation of the input query and contextual information specific to that user is used to seed the new session.”}; 
identifying relevant components to the concepts, the concept values and the concept statuses in the unified contextual graph {See Marin, [0026], wherein this reads over “In some embodiments, the initial dynamic knowledge graph comprises a recipe that searches a search knowledge graph (i.e., a search knowledge graph recipe).”}; and 
identifying changes to relevant components in the unified contextual graph based on results from queries to databases of the conversational system {See Marin, [0027], wherein this reads over “A policy engine makes determinations as to what actions should be taken next with respect to the dynamic knowledge graph. In some embodiments, in its initial state, the dynamic knowledge graph comprises the semantic representation of the user query and the recipe to search the search knowledge graph. In some embodiments, initially, the policy engine can select the search knowledge graph recipe and use its action (i.e., search) to send the semantic representation of the user query to a knowledge graph search engine. The knowledge graph search process will return a subgraph of entities. Returned entities can include recipes, knowledge entities that contain information such as facts, and/or structural relationships between entities. The results (returned entities) are sent to the state tracker. The state tracker then integrates the search results into the dynamic knowledge graph”}.
As per dependent claims 8, 14, and 20, Marin teaches:
The method as recited in claim 3, further comprising generating a dialog policy according to a new user intent and a historical utterance in the dialog rather than a latest utterance in the dialog {See Marin, [0027], wherein this reads over “A policy engine makes determinations as to what actions should be taken next with respect to the dynamic knowledge graph” and “In some embodiments, initially, the policy engine can select the search knowledge graph recipe and use its action (i.e., search) to send the semantic representation of the user query to a knowledge graph search engine”}.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marin, in view of Feinberg et al, USPGPUB No. 2014/0280224, filed on 14 March 2014, claiming priority to 15 March 2013, and published no 18 September 2014..
As per dependent claims 7 and 13, Marin, in combination with Feinberg, discloses:
The method as recited in claim 1, further comprising:
{See Feinberg, [0018], wherein this reads over “the relationship recommendation application configures the processor to rank a subgraph based on the attributes of the set of node data and the attributes of the set of edge data for the set of node data and the set of edge data in the subgraph”}; and
ranking a set of subgraphs in the unified contextual graph based on the quantified factors {See Feinberg, [0018], wherein this reads over “the relationship recommendation application configures the processor to rank a subgraph based on the attributes of the set of node data and the attributes of the set of edge data for the set of node data and the set of edge data in the subgraph”}.
Marin fails to expressly disclose each and every limitation of the instant claims.
Feinberg discloses a system for recommending relationships with a graph database.  Specifically, Feinberg discloses that “the relationship recommendation application configures the processor to rank a subgraph based on the attributes of the set of node data and the attributes of the set of edge data for the set of node data and the set of edge data in the subgraph.”  See Feinberg, [0018].  That is, Feinberg discloses the ranking of subgraphs based on the attributes of the set of node and edge data (i.e. quantifying a set of factors associated with respective subgraphs).  Accordingly, it would have been obvious to one of ordinary skill in the art to improve the prior art of Marin with that of Feinberg wherein the subgraphs of Marin may be further analyzed and ranked according to the prior art disclosure of Marin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Paul Kim/
Examiner
Art Unit 2152



/PK/
21 January 2022